DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings with 11 Sheets of Figs. 1-9 received on 1/24/2020 are acknowledged and accepted.  

Claim Objections
Claims 1-21 objected to because of the following informalities:  
Claim 1 recites “the relative position” in line 17. There is lack of antecedent basis for this limitation. Examiner suggests –a relative position--.
Claims 2-12 are dependent on Claim 1 and hence inherit its deficiencies.
Claim 5 recites “the detector arrangement” in line 5. There is lack of antecedent basis for this limitation. Examiner suggests –a detector arrangement--.
Claim 7 recites “the least partial overlap” in line 6. There is lack of antecedent basis for this limitation. Examiner suggests –the at least partial overlap--.
Claim 8 is dependent on Claim 7 and hence inherits its deficiencies.
Claim 13 recites “the relative position” in line 18. There is lack of antecedent basis for this limitation. Examiner suggests –a relative position--.
Claims 14-21 are dependent on Claim 13 and hence inherit its deficiencies.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 12 recite “optionally”. It is not clear if the phrase which follows optionally is part of the invention. For the purpose of examination, in Claim 7, the limitation “wherein the processor is arranged to determine the position of the second control image region at least partially overlaps with the second detector region of the detector 3arrangement if an intensity of light detected by the second detector region is above a predetermined intensity threshold set based on an expected intensity of the second control image region.” is considered part of the invention.  In Claim 12, the limitation “wherein the region of the image comprises a diffraction spot.” is considered part of the invention.
Claim 8 is dependent on Claim 7 and hence inherits its deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6,9-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al (GB 2559112 A, hereafter Christmas) in view of Imura et al (JP 2005 069784 A, hereafter Imura).

Regarding Claim 1, Christmas teaches (figs 1,4,7,8) a holographic projection system (holographic projector, page 1, lines 5-8) arranged to detect a change in a wavelength of light from a light source (monitoring the optical power of each color, page 20, lines 23-27), the projection system comprising: 
	a light source (laser 470’, page 21, lines 4-5) arranged to output light having a wavelength (green); 
	a spatial light modulator (SLM 480’, page 21, lines 3-7) arranged to receive the light from the light source (laser 470’, page 21, lines 4-5) and output spatially modulated light in accordance with a diffractive pattern (diffractive nature, page 30, lines 31-32) comprising a computer- generated hologram (computer generated hologram, page 21, lines 7-8) to form an image (green image, page 21, lines 5-7), 
	wherein the image (green image, page 21, lines 5-7) comprises a primary image region (primary image region, page 21, lines 9-12, primary image region 710, page 17, lines 11-12) comprising information for a user and first and second control image regions (secondary image region, page 21, lines 9-12, secondary image region  720, page 17, lines 11-12, secondary image region has control information, page 17, lines 1-4, a left part and a right part in the secondary image region are considered to be the first and second control image regions); 
	a detector arrangement (light sensor 460, page 15, lines 14-23) configured to detect light travelling to or from the first control image region (light from a left part of secondary image region 720 is detected by sensor 460) and to detect light travelling to or from (page 15, lines15-17) the second control image region (light from a right part of secondary image region 720 is detected by sensor 460) and 
	output a signal representative (monitoring the signal from the detector, page 25, lines 5-7) of a position of the secondary image region (secondary image region, page 21, lines 9-12, secondary image region 720, page 17, lines 11-12); and
	 a processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20) arranged to: 
	cause (image on the screen can be moved, page 29, lines 17-20) the spatial light modulator (SLM 480’, page 21, lines 3-7) to display the diffractive pattern (diffractive nature, page 30, lines 31-32) comprising the computer-generated hologram (computer generated hologram, page 21, lines 7-8) to form the image (green image, page 21, lines 5-7), 	
	wherein the positions (position of the secondary image region 720 is moved as the image is moved, page 32, lines 17-18,page 2, lines 19-23) of the first and second control image regions (secondary image region 720 has control information, page 17, lines 1-4, a left part and a right part in the secondary image region 720 are considered to be the first and second control image regions) are dependent on the computer-generated hologram (computer generated hologram, page 21, lines 7-8) and the wavelength (green); 
	However, Christmas does not teach
	output a first signal representative of a position of the first control image region and output a second signal representative of a position of the second control image region and
	the processor arranged to:
	receive the first and second signals; 
	determine the relative position of the first and second control image regions based on the first and second signals; and 
	detect a change in the wavelength based on a change in the relative position of the first and second control image regions.
	Christmas and Imura are related as detecting a change in wavelength.
	Imura teaches (fig 4 embodiment, fig 1 description is applicable to fig 4)
	output a first signal representative (electric signal representative of each wavelength component, p6, lines 9-20 and first signal corresponding to light intensity of first dispersion image) of a position (change amount from in initial position of first dispersion image is determined, p6, lines 9-20, determining the change requires measuring of signal before the dispersion image is shifted) of the first control image region (first dispersion image, p65, lines 1-12) and output a second signal representative (electric signal representative of each wavelength component, p6, lines 9-20 and second signal corresponding to light intensity of second dispersion image)  of a position (change amount from in initial position of second dispersion image, p6, lines 9-20) of the second control image region  (second dispersion image p65, lines 1-12) and
	the processor (arithmetic and control unit 6, p47, lines 1-5) arranged to:
	receive the first and second signals (electric signal representative of each wavelength component, p6, lines 9-20 and first and second signals corresponding to light intensity of first and second dispersion images); 
	determine the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images ) of the first and second control image regions (first and second dispersion images, p65, lines 1-12) based on the first and second signals (electric signal representative of each wavelength component, p6, lines 9-20 and first and second signals corresponding to light intensity of first and second dispersion images); and 
	detect a change in the wavelength (wavelength shift amount based on a change in imaging position of the first dispersion image and the second dispersion image, p33, lines 1-5) in the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images, also p55, lines 1-5, p56, lines 1-2) of the first and second control image regions (first and second dispersion images, p65, lines 1-12).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Imura such that output a first signal representative of a position of the first control image region and output a second signal representative of a position of the second control image region and the processor arranged to: receive the first and second signals; determine the relative position of the first and second control image regions based on the first and second signals; and detect a change in the wavelength based on a change in the relative position of the first and second control image regions for the purpose of maintaining a wavelength accuracy, p5, lines 1-4).


Regarding Claim 2, Christmas-Imura teach the system of claim 1, 
	wherein the processor (arithmetic and control unit 6, p47, lines 1-5, Imura) is further arranged to: 
	calculate a fractional change in the wavelength (fractional change of wavelength on X axis of Fig 2, change in Image A shown as dotted image shifted at the triangular peak by a fractional amount) of the output light from a fractional change (image shift amount is converted into a wavelength shift, p90, lines 1-11, image shift in the range -0.5 to 0.5, p75, lines 1-2) in the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images, also p55, lines 1-5, p56, lines 1-2) of the first and second control image regions (first and second dispersion images, p65, lines 1-12).

Regarding Claim 3, Christmas-Imura teach the system of claim 1, 
	wherein the processor (arithmetic and control unit 6, p47, lines 1-5, Imura) is further arranged to: 
	calculate a fractional change in the wavelength (fractional change of wavelength on X axis of Fig 2, change in Image A shown as dotted image shifted at the triangular peak by a fractional amount) of the output light from a fractional change (image shift amount is converted into a wavelength shift, p90, lines 1-11, primary dispersion image shift in the range -0.5 to 0.5, p75, lines 1-6)  in the position of the first control image region (first dispersion image, p65, lines 1-12).

Regarding Claim 4, Christmas-Imura teach the system of claim 1, 
	wherein the diffractive pattern (diffractive nature, page 30, lines 31-32, Christmas) further comprises a grating function (grating function, page 8, lines 12-15).

Regarding Claim 5, Christmas-Imura teach the system of claim 4, 
	wherein the processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas), configured to detect a change in the wavelength (monitoring the optical power of each color, page 20, lines 23-27), is configured to: 
	change the grating function (grating function, page 8, lines 12-15) to adjust the position of the first control image region (light from a left part of secondary image region 720 is detected by sensor 460); 
	determine, based on the received first signal (signal, page 29, lines 5-16, Christmas), if the position of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460) at least partially overlaps with a first detector region (region of detector where image is scanned at a point in time, page 29, lines 5-16) of the detector arrangement (detector, page 29, lines 5-16); 
	determine the grating function (grating function, page 29, lines 5-16) which gives rise to the least partial overlap of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460) and the first detector region (region of detector where left part of image region 720 is scanned at a point in time, page 29, lines 5-16) (holographic controller changes the grating function in real time page 29, lines 5-16); 
	calculate an angle of diffraction (changing the grating function, synchronizing the holographic controller and detector, detector measures the contrast, pg 29, lines 5-16, changing grating function involves calculation of an angle of diffraction  and  measuring contrast involves calculating the color balance or color contribution of each wavelength) (also, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33) corresponding to said determined grating function (grating function, page 29, lines 5-16)  based on a position of the first detector region (region of detector where left part of image region 720 is scanned at a point in time, page 29, lines 5-16); and 
	calculate the wavelength (determine image quality, page 29, lines 19-20, determining quality involves calculating wavelength contributions, page 20, lines 11-16) of the output light based on a diffraction spacing (grating function represents a grating with a particular grating line spacing) of the grating function (grating function, page 29, lines 5-16)  (wavelength scaling, page 18, lines 26-32) and the determined angle of diffraction.

Regarding Claim 6, Christmas-Imura teach the system of claim 5, 
	wherein the processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas) is arranged to determine the position of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460)  at least partially overlaps with the first detector region (region of detector where image is scanned at a point in time, page 29, lines 5-16) of the detector arrangement (detector, page 29, lines 5-16) if an intensity of light detected by the first detector region (region of detector where image is scanned at a point in time, page 29, lines 5-16) is above a predetermined intensity threshold (threshold is the reference optical power, page 18, lines 26-32) set based on an expected intensity (reference optical power, page 18, lines 26-32) of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460).

Regarding Claim 9, Christmas-Imura teach the system of claim 1, 
	wherein the processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas, holographic projection system has a light controller, page 17, lines 31-34, page 18, lines 1-5) is further arranged to adjust the light source (laser 470’, page 21, lines 4-5) to compensate for the detected wavelength change (monitoring the optical power of each color, page 20, lines 23-27) (control of image brightness implies detecting the change in wavelengths and their contributions, see page 20, lines 11-17, page 22, lines 19-28).

Regarding Claim 10, Christmas-Imura teach the system of claim 1, 
	wherein the processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas ) is further arranged to adjust (page 25, lines 29-35, page 26, lines 1-7) the computer-generated hologram (computer generated hologram, page 21, lines 7-8)  to compensate for the detected wavelength change (monitoring the optical power of each color, page 20, lines 23-27) (determining the grating function which gives rise to greatest optical power; for a single image, page 26, lines 3-4).

Regarding Claim 11, Christmas-Imura teach the system of claim 1, 
	wherein the positions of the detector arrangement (detector, page 29, lines 5-16, Christmas) and the spatial light modulator (SLM 480’, page 21, lines 3-7) are fixed relative to one another (fixed position photodiode, page 29, lines 26-27).

Regarding Claim 12, Christmas-Imura teach the system of claim 1, 
	wherein the processor (holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas) is configured to, subsequent to detecting a change in wavelength (monitoring the optical power of each color, page 20, lines 23-27) (control of image brightness implies detecting the change in wavelengths and their contributions, see page 20, lines 11-17, page 22, lines 19-28): 
	cause (page 25, lines 29-35, page 26, lines 1-7)  the SLM (SLM 480’, page 21, lines 3-7) to display a diffraction grating (grating function, page 29, lines 5-16)  to form an image (green image, page 21, lines 5-7), wherein a position of a region (primary image region 710 or secondary image region 720) of the image (green image, page 21, lines 5-7) is dependent on the diffraction grating (grating function, page 29, lines 5-16)  and the wavelength (green); 
	receive a signal (signal, page 29, lines 5-16, Christmas) from the detector arrangement (detector, page 29, lines 5-16) representative of a position (page 29, lines 5-10) of the region (primary image region 710 or secondary image region 720) of the image (green image, page 21, lines 5-7), the signal (signal, page 29, lines 5-16, Christmas) based on detected light travelling to or from the region of the image (green image, page 21, lines 5-7) and detected by the detector arrangement (detector, page 29, lines 5-16); 
	change (page 25, lines 29-35, page 26, lines 1-7, page 29, lines 5-9) the diffraction grating (grating function, page 29, lines 5-16)   to adjust the position (page 29, lines 5-10) of the region (primary image region 710 or secondary image region 720) of the image (green image, page 21, lines 5-7); 
	determine, based on the received signal (signal, page 29, lines 5-16, Christmas), if the position (page 29, lines 5-10) of the region (primary image region 710 or secondary image region 720) of the image (green image, page 21, lines 5-7) at least partially overlaps with a position of the detector arrangement (detector, page 29, lines 5-16); 
	determine a diffraction spacing (grating function represents a grating with a particular grating line spacing, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33) of the diffraction grating (grating function, page 29, lines 5-16) which gives rise to the least partial overlap; 
	calculate an angle of diffraction (changing the grating function, synchronizing the holographic controller and detector, detector measures the contrast, pg 29, lines 5-16, changing grating function involves calculation of an angle of diffraction  and  measuring contrast involves calculating the color balance or color contribution of each wavelength) (also, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33)  corresponding to said determined diffraction grating (grating function, page 29, lines 5-16) based on the position of the detector arrangement (detector, page 29, lines 5-16); and 
	calculate the wavelength (determine image quality, page 29, lines 19-20, determining quality involves calculating wavelength contributions, page 20, lines 11-16) of the output light based on the diffraction spacing (grating function represents a grating with a particular grating line spacing, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33) (wavelength scaling, page 18, lines 26-32) and the determined angle of diffraction, optionally, wherein the region of the image (secondary image region, page 16, lines 26-29, Christmas) comprises a diffraction spot (spot, page 16, lines 26-29).

Regarding Claim 13, Christmas teaches (figs 1,4,7,8) a method of detecting a change in a wavelength of light from a light source (monitoring the optical power of each color, page 20, lines 23-27), the method comprising: 
	receiving light having a wavelength (green) from a light source (laser 470’, page 21, lines 4-5) at a spatial light modulator (SLM 480’, page 21, lines 3-7); 
	displaying a diffractive pattern (diffractive nature, page 30, lines 31-32) comprising a computer- generated hologram (computer generated hologram, page 21, lines 7-8) on the spatial light modulator (SLM 480’, page 21, lines 3-7); 
	spatially modulating (SLM 480’ spatially modulates light from light source 470’) the received light in accordance with the displayed diffractive pattern (diffractive nature, page 30, lines 31-32) comprising the computer-generated hologram (computer generated hologram, page 21, lines 7-8) to form an image (green image, page 21, lines 5-7), 
	the image (green image, page 21, lines 5-7) comprising a primary image region (primary image region, page 21, lines 9-12, primary image region 710, page 17, lines 11-12) comprising information for a user and first and second control image regions (secondary image region, page 21, lines 9-12, secondary image region  720, page 17, lines 11-12, secondary image region has control information, page 17, lines 1-4, a left part and a right part in the secondary image region are considered to be the first and second control image regions);
	wherein positions (position of the secondary image region 720 is moved as the image is moved, page 32, lines 17-18,page 2, lines 19-23)  (page 29, lines 5-10)  of the first and second control image regions (secondary image region, page 21, lines 9-12, secondary image region  720, page 17, lines 11-12, secondary image region has control information, page 17, lines 1-4, a left part and a right part in the secondary image region are considered to be the first and second control image regions) are dependent on the diffractive pattern (diffractive nature, page 30, lines 31-32)   and the wavelength (wavelength of laser 470’); 	
	detecting at a detector arrangement (light sensor 460, page 15, lines 14-23) light travelling to or from the first control image region (light from a left part of secondary image region 720 is detected by sensor 460) and to detect light travelling to or from (page 15, lines15-17) the second control image region (light from a right part of secondary image region 720 is detected by sensor 460); 
	However, Christmas does not teach
	receiving a first signal representative of a position of the first control image region and receiving a second signal representative of a position of the second control image region based on the detected light; 
	determining the relative position of the first and second control image regions based on the first and second signals; 
	detecting a change in the wavelength based on a change in the relative position of the first and second control image regions.
	Christmas and Imura are related as detecting a change in wavelength.
	Imura teaches (fig 4 embodiment, fig 1 description is applicable to fig 4)
	receiving a first signal representative (electric signal representative of each wavelength component, p6, lines 9-20 and first signal corresponding to light intensity of first dispersion image) of a position (change amount from in initial position of first dispersion image is determined, p6, lines 9-20, determining the change requires measuring of signal before the dispersion image is shifted) of the first control image region (first dispersion image, p65, lines 1-12) and receiving a second signal representative (electric signal representative of each wavelength component, p6, lines 9-20 and second signal corresponding to light intensity of second dispersion image)  of a position (change amount from in initial position of second dispersion image, p6, lines 9-20) of the second control image region  (second dispersion image p65, lines 1-12) based on the detected light; 
	determining the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images ) of the first and second control image regions (first and second dispersion images, p65, lines 1-12) based on the first and second signals (electric signal representative of each wavelength component, p6, lines 9-20 and first and second signals corresponding to light intensity of first and second dispersion images); and 
	detecting  a change in the wavelength (wavelength shift amount based on a change in imaging position of the first dispersion image and the second dispersion image, p33, lines 1-5) in the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images, also p55, lines 1-5, p56, lines 1-2) of the first and second control image regions (first and second dispersion images, p65, lines 1-12).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Imura such that receiving a first signal representative of a position of the first control image region and receiving a second signal representative of a position of the second control image region based on the detected light; determining the relative position of the first and second control image regions based on the first and second signals; detecting a change in the wavelength based on a change in the relative position of the first and second control image regions for the purpose of maintaining a wavelength accuracy, p5, lines 1-4).

Regarding Claim 14, Christmas-Imura teach the method of claim 13, 
	further comprising: 
	calculating (arithmetic and control unit 6, p47, lines 1-5, Imura)  a fractional change in the wavelength (fractional change of wavelength on X axis of Fig 2, change in Image A shown as dotted image shifted at the triangular peak by a fractional amount) of the output light from a fractional change (image shift amount is converted into a wavelength shift, p90, lines 1-11, image shift in the range -0.5 to 0.5, p75, lines 1-2) in the relative position (determine an image shift amount in which influence of a change in wavelength is eliminated, p6, lines 15-20, p7, lines 1-7, determining the image shift amount entails calculation of the relative image shift of first and second dispersion images, also p55, lines 1-5, p56, lines 1-2) of the first and second control image regions (first and second dispersion images, p65, lines 1-12).

Regarding Claim 15, Christmas-Imura teach the method of claim 13, 
	further comprising: 
	calculating (arithmetic and control unit 6, p47, lines 1-5, Imura)  a fractional change in the wavelength (fractional change of wavelength on X axis of Fig 2, change in Image A shown as dotted image shifted at the triangular peak by a fractional amount) of the output light from a fractional change (image shift amount is converted into a wavelength shift, p90, lines 1-11, primary dispersion image shift in the range -0.5 to 0.5, p75, lines 1-6)  in the position of the first control image region (first dispersion image, p65, lines 1-12).

Regarding Claim 16, Christmas-Imura teach the method of claim 13, 
	wherein the diffractive pattern (diffractive nature, page 30, lines 31-32, Christmas) further comprises a grating function (grating function, page 8, lines 12-15).

Regarding Claim 17, Christmas-Imura teach the method of claim 16, the method further comprising: 
	changing the grating function (grating function, page 8, lines 12-15) to adjust the position of the first control image region (light from a left part of secondary image region 720 is detected by sensor 460); 
	determining, based on the received first signal (signal, page 29, lines 5-16, Christmas), if the position of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460) at least partially overlaps with a first detector region (region of detector where image is scanned at a point in time, page 29, lines 5-16) of the detector arrangement (detector, page 29, lines 5-16); 
	determining the grating function (grating function, page 29, lines 5-16) which gives rise to the least partial overlap of the first control image region (light from a left part of secondary image region  720 is detected by sensor 460) and the first detector region (region of detector where left part of image region 720 is scanned at a point in time, page 29, lines 5-16) (holographic controller changes the grating function in real time page 29, lines 5-16); 
	calculating an angle of diffraction (changing the grating function, synchronizing the holographic controller and detector, detector measures the contrast, pg 29, lines 5-16, changing grating function involves calculation of an angle of diffraction  and  measuring contrast involves calculating the color balance or color contribution of each wavelength) (also, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33) corresponding to said determined grating function (grating function, page 29, lines 5-16)  based on a position of the first detector region (region of detector where left part of image region 720 is scanned at a point in time, page 29, lines 5-16); and 
	calculating the wavelength (determine image quality, page 29, lines 19-20, determining quality involves calculating wavelength contributions, page 20, lines 11-16) of the output light based on a diffraction spacing (grating function represents a grating with a particular grating line spacing) of the grating function (grating function, page 29, lines 5-16)  (wavelength scaling, page 18, lines 26-32) and the determined angle of diffraction.
Regarding Claim 18, Christmas-Imura teach the method of claim 13, 
	further comprising compensating (compensating by holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas, holographic projection system has a light controller, page 17, lines 31-34, page 18, lines 1-5) for the detected wavelength change (monitoring the optical power of each color, page 20, lines 23-27)  by adjusting the light source (laser 470’, page 21, lines 4-5) (control of image brightness implies detecting the change in wavelengths and their contributions, see page 20, lines 11-17, page 22, lines 19-28).

Regarding Claim 19, Christmas-Imura teach the method of claim 13, 
	further comprising compensating (compensating by holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas, holographic projection system has a light controller, page 17, lines 31-34, page 18, lines 1-5) for the detected wavelength change (monitoring the optical power of each color, page 20, lines 23-27)  by adjusting the computer-generated hologram (computer generated hologram, page 21, lines 7-8) (determining the grating function which gives rise to greatest optical power; for a single image, page 26, lines 3-4).

Regarding Claim 20, Christmas-Imura teach the method of claim 13, 
	further comprising subsequent to detecting the change in wavelength (monitoring the optical power of each color, page 20, lines 23-27) (control of image brightness implies detecting the change in wavelengths and their contributions, see page 20, lines 11-17, page 22, lines 19-28), 
	displaying (displaying by SLM 480’, page 21, lines 3-7) a diffraction grating (grating function, page 29, lines 5-16)  to form an image (green image, page 21, lines 5-7), wherein a position of a region (primary image region 710 or secondary image region 720) of the image (green image, page 21, lines 5-7) is dependent on the diffraction grating (grating function, page 29, lines 5-16)  and the wavelength (green);	detecting at the detector arrangement light travelling to or from the region of the image; receiving a signal representative of a position of the region of the image based on the detected light; 
	changing page 25, lines 29-35, page 26, lines 1-7, page 29, lines 5-9)  the diffraction grating (grating function, page 29, lines 5-16)   to adjust the position (page 29, lines 5-10) of the region (primary image region 710 or secondary image region 720)  of the image (green image, page 21, lines 5-7);
	determining (determining by holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas ), based on the received signal (signal, page 29, lines 5-16, Christmas), if the position (page 29, lines 5-10) of the region (primary image region 710 or secondary image region 720)  of the image (green image, page 21, lines 5-7) at least partially overlaps with a position of the detector arrangement (detector, page 29, lines 5-16); 
	determining (determining by holographic controller or processor, page 28, lines 1-3, page 29, lines 17-20, Christmas ) a diffraction spacing (grating function represents a grating with a particular grating line spacing, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33)  of the diffraction grating (grating function, page 29, lines 5-16) which gives rise to the least partial overlap;	calculating an angle of diffraction (changing the grating function, synchronizing the holographic controller and detector, detector measures the contrast, pg 29, lines 5-16, changing grating function involves calculation of an angle of diffraction  and  measuring contrast involves calculating the color balance or color contribution of each wavelength) (also, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33)  corresponding to said determined diffraction grating (grating function, page 29, lines 5-16) based on the position of the detector arrangement (detector, page 29, lines 5-16); and 
	calculating the wavelength (determine image quality, page 29, lines 19-20, determining quality involves calculating wavelength contributions, page 20, lines 11-16) of the output light based on the diffraction spacing (grating function represents a grating with a particular grating line spacing, changing the grating parameters, page 25, lines 29-34, page 26, lines 1-7) (also page 20, lines 11-33) (wavelength scaling, page 18, lines 26-32) and the determined angle of diffraction.

Regarding Claim 21, Christmas-Imura teach the method of claim 20, 
	wherein the region of the image (secondary image region, page 16, lines 26-29, Christmas) comprises a diffraction spot (spot, page 16, lines 26-29).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi							8/12/2022Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872